Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Michael M. Mohun, A.J.], entered Apr. 22, 2015) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules.
*1251It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.